     Case 3:18-cv-01771-JLS-BLM Document 18 Filed 10/14/20 PageID.122 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABBAS HOSSEINI,                                   Case No.: 18-CV-1771 JLS (BLM)
12                                   Petitioner,
                                                       ORDER VACATING HEARING
13   v.                                                AND TAKING MOTION UNDER
                                                       SUBMISSION WITHOUT ORAL
14   MADELINE KRISTOFF, Acting Field
                                                       ARGUMENT
     Director, San Diego Field Office, USCIS,
15
     et al.,
16                                Respondents.
17
           AND ALL CONSOLIDATED CASES
18
19
20          Presently before the Court is Respondents’ Motion to Vacate, filed in each of
21   Petitioner Abbas Hosseini’s three related actions for writ of habeas corpus, Hossenini v.
22   DHS/ICE Chief Counsel, No. 18-CV-1771 JLS (BLM) (S.D. Cal. filed July 3, 2018) (ECF
23   No. 16); Hossenini v. Warden, No. 19-CV-710 JLS (BLM) (S.D. Cal. filed Apr. 18, 2019)
24   (ECF No. 11); and Hossenini v. Kristoff, No. 20-CV-902 JLS (BLM) (S.D. Cal. filed May
25   14, 2020) (ECF No. 7). The Court VACATES the hearing on the Motion set for October
26   ///
27   ///
28   ///

                                                   1
                                                                            18-CV-1771 JLS (BLM)
     Case 3:18-cv-01771-JLS-BLM Document 18 Filed 10/14/20 PageID.123 Page 2 of 2



1    22, 2020, and takes the matter under submission without oral argument pursuant to Civil
2    Local Rule 7.1(d)(1).
3          IT IS SO ORDERED.
4    Dated: October 14, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                          18-CV-1771 JLS (BLM)
